Citation Nr: 1107071	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2009 the Veteran and the Veteran's Spouse testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in May 2009 when it was 
remanded for further development.  

The Unites States Court of Appeals for Veterans Claims (Court), 
subsequent to the prior Board remand, held that a claim for total 
disability based on the unemployability of the individual (TDIU) 
is part of an increased rating claim when such claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, when evidence of unemployability is submitted at 
the same time that a Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, in a statement dated in December 
2008, the Veteran raised the issue of entitlement to a TDIU.  In 
addition, the Veteran's treatment records, including a June 2009 
statement of a VA psychologist wherein the Veteran's PTSD 
symptoms were noted to cause clinically significant distress or 
impairment in social, occupational, and many other important 
areas of functioning, indicate that the Veteran may be 
unemployable due to his service-connected PTSD.  Therefore, TDIU 
is part of the increased rating claim currently before the Board 
and must be adjudicated as such.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess 
of 30 percent disabling for PTSD.

A review of the claims folder reveals that in May 2009, 
subsequent to the prior Board remand, the Veteran and a VA social 
worker discussed the possibility of the Veteran applying for 
Social Security Administration (SSA) disability benefits.  
Subsequently, in a VA treatment note dated in October 2009, the 
Veteran was noted to have been denied SSA disability benefits.  
The records regarding this denial of SSA disability benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain the 
Veteran's complete SSA record.  Because SSA records are 
potentially relevant to the Board's determination, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, 
this appeal must be remanded to obtain the Veteran's complete SSA 
record.

As noted above, the Veteran's treatment records indicate that the 
Veteran's may be unemployable due to his service-connected PTSD.  
Therefore, the claim of TDIU is part and parcel with the original 
claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given 
to a Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected disabilities 
(PTSD, diabetes mellitus, tinnitus, peripheral neuropathy of the 
upper right extremity associated with diabetes mellitus, 
peripheral neuropathy of the upper left extremity associated with 
diabetes mellitus, peripheral neuropathy of the lower right 
extremity associated with diabetes mellitus, peripheral 
neuropathy of the lower left extremity associated with diabetes 
mellitus tinnitus, and bilateral hearing loss) prevent him from 
securing or following a substantially gainful occupation.  After 
examination in March 2010, the Veteran's PTSD was noted to cause 
a decline in functioning and quality of life and that although 
the Veteran's PTSD did not result in total occupational and 
social impairment, it resulted in deficiencies in thinking, 
family relationships, work, and mood.  As such, the Board finds 
that this claim must be remanded for an opinion to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since March 2010.  See 38 
C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional 
relevant evidence may be associated with the claims file at the 
direction of this remand, the Board finds that further VA 
evaluation of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since March 2010.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his PTSD disability.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  

In addition, the examiner is requested to 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities (PTSD, diabetes 
mellitus, tinnitus, peripheral neuropathy 
of the upper right extremity associated 
with diabetes mellitus, peripheral 
neuropathy of the upper left extremity 
associated with diabetes mellitus, 
peripheral neuropathy of the lower right 
extremity associated with diabetes 
mellitus, peripheral neuropathy of the 
lower left extremity associated with 
diabetes mellitus tinnitus, and bilateral 
hearing loss), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  It is 
requested that the examiner consider and 
reconcile any conflicting medical opinions 
of record and any contradictory evidence 
regarding the above question.

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the RO should 
issue the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


